Exhibit 10.26
 
ASSIGNMENT OF EMPLOYMENT AGREEMENT


ASSIGNMENT OF EMPLOYMENT AGREEMENT (this “Agreement”), dated as of February 10,
2010 by and among Envision Solar International, Inc., a California corporation
(“Envision”), Casita Enterprises, Inc., a Nevada corporation (“Casita”), and
Robert Noble (“Executive”).


WHEREAS, Envision and Executive have entered into that certain Employment
Agreement, dated as of June 15, 2007 (the “Employment Agreement”);


WHEREAS, Casita and Executive wish to assign all of Envision’s, right, title and
interest in, to and under the Employment Agreement to Casita and Casita agrees
to assume and accept such assignments and Executive consents to such assignment.


NOW THEREFORE, Envision, Casita and Executive agree as follows:


1.           Assignment and Assumption. Envision does hereby sell, assign and
transfer (the “Assignment”) unto Casita and its successors and assigns, all of
its obligations, right, title and interest in, to and under the Employment
Agreement.  Each of the undersigned consents to the Assignment.


2.            Ratification.  Except as assigned hereby, nothing herein contained
shall otherwise modify, reduce, amend or otherwise supplement the terms and
provisions of the Employment Agreement, which shall remain in full force and
effect in accordance with its terms.


3.           Governing Law.  This Agreement shall be governed by, and be
construed in accordance with, the laws of the State of New York.


4.           Counterparts.  This Agreement may be executed in one or more
counterparts by the parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original and all of which together shall
constitute one and the same instrument.




[SIGNATURE PAGE FOLLOWS]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment as of
the date first written above.
 
 
 
ENVISION SOLAR INTERNATIONAL, INC.
   
By:
/s/ Howard Smith
 
Name:                 Howard Smith
 
Title:                 Chief Financial Officer
       
CASITA ENTERPRISES, INC.
   
By:
/s/ Howard Smith
 
Name:                 Howard Smith
 
Title:                 Chief Financial Officer
       
Executive:
   
    /s/ Robert
Noble                                                                
Robert Noble


 